—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 30, 1993, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
At the outset, we conclude that the Board did not abuse its discretion by reopening this case following the employer’s initial default. Moreover, upon review of the record, we find *918substantial evidence to support the Board’s determination that claimant left her position in the employer’s payroll department without good cause. The Board rationally found that claimant quit her job in dissatisfaction upon the employer’s announcement that it intended to change her job title and some of her duties. Since claimant’s salary and job duties were not substantially affected by these changes, we find no reason to disturb the Board’s finding that claimant left her job for personal and noncompelling reasons.
Mikoll, J. P., Mercure, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.